      Case 1:18-cv-01777-DLC Document 73 Filed 10/21/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 TERRELL JAMES,                          :
                                         :
                     Plaintiff,          :            18cv1777 (DLC)
                                         :
                -v-                      :         Memorandum Opinion
                                         :              and Order
 CUNY/JOHN JAY COLLEGE, DONALD V. GRAY, :
 Director, Office of Legal Counsel, John :
 Jay College, NEIL STEWART, ANTHONY      :
 BRACCO, RAJENDRA SINGH, and ANNE GOON, :
                                         :
                     Defendants.         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Terrell James, represented by attorney Lennox Hinds,

attempted to file this action on February 27, 2018.         In the

months that followed, Mr. Hinds failed to follow court

procedures and to timely respond to court orders.         Ultimately,

on November 20, 2018, the action was dismissed for the

plaintiff’s failure to prosecute the action.        On November 21,

Mr. Hinds requested that the case be reinstated.         The Court

denied the request.

     Plaintiff filed a notice of appeal on December 3, 2018. 1




1 While the appeal in this matter was pending, plaintiff -- again
represented by Mr. Hinds -- filed a substantially identical
lawsuit in this district (“James II”). An Opinion of April 20,
2020 largely granted the defendants’ motions to dismiss in James
II. James v. John Jay Coll., 2020 WL 1911211, at *1 (S.D.N.Y.
Apr. 20, 2020). As of the date of this Order, the parties are
         Case 1:18-cv-01777-DLC Document 73 Filed 10/21/20 Page 2 of 4



On remand from the Court of Appeals, this Court explained in

detail on November 12, 2019 why the action had been dismissed.

It described the plaintiff’s failure to diligently prosecute

this matter and once again dismissed the action.            James v.

Cuny/John Jay Coll., 2019 WL 5887364, at *1 (S.D.N.Y. Nov. 12,

2019).    No appeal of the Order was taken.

     On October 15, 2020, nearly a year after that decision was

entered, the plaintiff, now proceeding pro se, filed a motion to

vacate the November 12, 2019 dismissal pursuant to Rule 60(b),

Fed. R. Civ. P. 2     The October 15 motion places the responsibility

for the failure to prosecute this action at the feet of James’s

counsel, Mr. Hinds.       James asserts that Mr. Hinds withheld

information and misled him about the status of this action.              For

instance, Mr. Hinds did not inform him of the November 2018

dismissal until December of that year, and Mr. Hinds

mischaracterized the basis of the November 2018 dismissal.               The

plaintiff asserts that he did not learn of Mr. Hinds’s neglect

until “more than a full year” after the November 2018 dismissal.

     There are several impediments to granting this application.

Ordinarily, a party is bound by the decisions made by his or her



conducting discovery regarding the surviving claims in James II.
Mr. Hinds continues to represent the plaintiff in James II.

2 Plaintiff acknowledges in his declaration in support of his
motion that an unnamed attorney assisted him in the preparation
of his October 15 motion.

                                       2
         Case 1:18-cv-01777-DLC Document 73 Filed 10/21/20 Page 3 of 4



counsel, including that attorney’s mistakes.           Hoodho v. Holder,

558 F.3d 184, 192 (2d Cir. 2009).          Second, this application

seeks in essence to excuse the failure to file a timely appeal

of the November 12, 2019 dismissal of the action.            The time

limits to take an appeal that this motion seeks to bypass are

strictly enforced.      United States v. Bradley, 882 F.3d 390, 392

(2d Cir. 2018) (citation omitted) (“[T]he time limits of FRAP

Rule 4(a)(1) are jurisdictional because these limits were also

imposed by Congressional statute -- 28 U.S.C. § 2107.”).

     Finally, Rule 60 does not provide the relief that plaintiff

seeks.    The plaintiff requests that this action be reinstated so

that he may again press his claims with the assistance of new

counsel.

     As is relevant to this petition, Rule 60(b) permits a court

to

     relieve a party or its legal representative from a
     final judgment, order, or proceeding for the following
     reasons:

             (1)   mistake, inadvertence, surprise, or excusable
                   neglect; . . . [or]

             (6) any other reason that justifies relief.

Fed. R. Civ. P. 60.       Rule 60(b) is “a mechanism for

extraordinary judicial relief invoked only if the moving party

demonstrates exceptional circumstances.”          Ruotolo v. City of New

York, 514 F.3d 184, 191 (2d Cir. 2009) (citation omitted).



                                       3
         Case 1:18-cv-01777-DLC Document 73 Filed 10/21/20 Page 4 of 4



“[C]ourts are generally reluctant to recognize attorney error as

a basis for relief from an order or judgment.”           Gomez v. City of

New York, 805 F.3d 419, 423 (2d Cir. 2015); see also Harris v.

United States, 367 F.3d 74, 81 (2d Cir. 2004).           The Second

Circuit has “recognized as bases for Rule 60(b) relief an

attorney’s disappearance or mental illness where the party tried

diligently to contact his or her attorney.”           Gomez, 805 F.3d at

424 (citation omitted).

     The plaintiff has not shown that his counsel’s neglect

rises to the level required for vacatur of the November 2019

dismissal.     The Court will not disturb a judgment that was

rendered almost a year ago absent exceptional circumstances.

The plaintiff’s motion does not described such circumstances.

                                 Conclusion

     The plaintiff’s October 15, 2020 motion pursuant to Rule 60

is denied.

     SO ORDERED:

Dated:       New York, New York
             October 21, 2020


                                    ________________________________
                                               DENISE COTE
                                       United States District Judge




                                       4
